Citation Nr: 0206537	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for venous stasis disease 
with left leg ulceration.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Buffalo, New York RO, which denied service connection for 
venous stasis disease with left leg ulceration.  The veteran 
appealed, and the Board remanded the claim for additional 
development in July 2000 and February 2001.


FINDING OF FACT

The preponderance of the evidence shows that venous stasis 
disease with left leg ulceration was not present in service 
or otherwise related to such service.  


CONCLUSION OF LAW

Venous stasis disease with left leg ulceration was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the October 1998 rating decision, and the 
statement of the case, that the evidence did not show that 
the criteria for service connection for venous stasis disease 
with left leg ulceration had been met.  That is the key issue 
in this case, and the rating decision, statement of the case 
(SOC), and the four supplemental statements of the case 
(SSOC's) informed the appellant that evidence of diagnosis 
and service incurrence were needed to substantiate his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC, and 
SSOC's informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  In this regard, a response from 
the National Personnel Records Center ("NPRC"), received in 
February 1999, indicates that the veteran's service medical 
records ("SMRs") may have been destroyed in a 1973 fire.  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony. Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Here, the 
veteran was advised to identify and obtain other forms of 
evidence in a letter from the RO dated in March 1999.  In 
addition, the veteran's separation examination report has 
been found and is associated with the claims file.  Finally, 
the appellant has not referenced any unobtained and available 
evidence that might aid his claim or that might be pertinent 
to the basis of the denial of this claim The RO requested all 
relevant treatment records identified by the appellant, and 
the appellant was informed of what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  See March 1999 letter from the RO to the veteran.  
In this regard, an October 2000 letter from the veteran 
states that treatment records from "Dr. Shaoul" are not 
available.  In a letter, dated in March 2001, the RO notified 
the veteran of the provisions of the VCAA.  Furthermore, the 
appellant has been afforded a VA examination involving the 
claimed disability, and an etiological opinion has been 
obtained.  Given the foregoing, there is more than sufficient 
evidence of record to decide the claim properly.  

In the circumstances of this case, still another remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The veteran contends that the RO erred by failing to grant 
service connection for venous stasis disease with left leg 
ulceration. Specifically, he contends that he cut his right 
leg on a wire while serving on active duty, and thereafter 
developed an infection and ulceration in his right leg, which 
subsequently spread to his left leg.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.    Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d) (2001).  In such instances, a grant of service 
connection is warranted when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  Id.

The veteran's separation examination report, dated in January 
1959, shows that his lower extremities and skin were 
clinically evaluated as normal, except for a notation of a 
scar on the right side of the face.  Second degree pes planus 
was noted on examination and he was given an L-2 profile.

The claims file includes records from Dr. H. Inness-Brown, 
M.D., dated between 1970 and 1976.  A report (which indicates 
that the veteran was 37 years old, and was therefore 
apparently dated in 1976) shows that the veteran reported 
that he had caught his right leg on a wire in Korea in 1958, 
and that he had sustained an ulcer as a result which had 
healed on the voyage home.  He reported sustaining a left leg 
injury in 1963, with an intermittently appearing ulcer ever 
since, with no known cause which had healed.  The relevant 
diagnosis was residuals of leg ulcers, cause unknown.  The 
examiner noted that the veteran was "susceptible to minor 
trauma, should be OK but poor motivation."  Other records 
show treatment for left leg ulcers or skin symptoms on four 
occasions between 1970 and 1973.

Reports from the A. Barton Hepburn Hospital (ABH), dated 
between 1962 and 1973, show that in November 1962, the 
veteran was treated for a staff infection of (an otherwise 
unspecified) leg.  Reports, dated in 1970, include an August 
1970 report which shows treatment for what was diagnosed as 
"ulcer of the left leg."  A report, dated in November 1970, 
shows treatment for what was diagnosed as "skin ulcer of 
left leg-skin ulcers of the left leg, secondary to trauma and 
chronic infection."  Another November 1970 report shows 
treatment for a left leg ulcer, and notes a history of a left 
leg ulcer in 1963 with staph infection, as well as previous 
admissions for skin grafts and treatment.  Both the August 
and November reports note that the veteran had sustained a 
left leg injury about one year before, and that he had had 
ulceration since that time.  A December 1970 report shows 
treatment for a left leg ulcer which has been present for 18 
months.  An April 1971 report notes treatment for what was 
diagnosed as "skin ulcer, post-traumatic left leg, with 
chronic infection due to staphylococcus."  The report states 
that the ulcer has been present for three years, and that, 
"The ulcer was originally due to trauma."  A May 1971 
report notes chronic recurring ulceration of the left leg.  
An August 1973 report shows treatment for what was diagnosed 
as "ulcer, left leg, chronic" and "chronic left leg ulcer, 
cause undetermined with secondary infection."  The report 
notes that the ulcer has been present for two years.  The 
report states, in part, "He has had extensive workup and 
consultations and there has been no good reason discovered 
why he has an ulcer.  It is thought, however, that the fact 
that he smokes cigarettes has something to do with it.  Past 
history is not remarkable."  

The claims file includes records from the Hepburn Medical 
Center (HMC), dated between 1991 and 1997, and reports from 
Dwight A. Webster, M.D., and Prasad Yitta, M.D., dated in 
1997.  HMC reports, dated in 1991, note a history that 
included hospitalization in April 1990 for vein stripping in 
the left lower extremity to improve healing of a left 
pretibial ulcer, with subsequent periods of breakdown, and in 
November 1990 for diabetic control and other disorders not 
involving the left leg.  A November 1991 radiographic report 
for the left lower leg notes possible underlying chronic 
osteomyelitis.  A June 1992  radiographic report for the left 
lower leg notes that the differential diagnosis need to 
include venous status disease versus hypertrophic pulmonary 
osteoarthropathy versus chronic osteomyelitis.  A 

left leg venogram report, dated in January 1996, contains an 
impression of persistent extensive incompetent perforators 
and varicose veins with small residual portion of the greater 
saphenous vein seen around the knee joint, and no evidence of 
persistent lesser saphenous vein.  Reports, dated in 1997, 
show treatment for a recurring chronic venous left leg ulcer 
with necrosis, and note a past history of diabetes mellitus, 
left tibia osteomyelitis and chronic venous insufficiency.  

The claims file contains a letter from Manuel C. Palao, M.D., 
dated June 10, 1998.  Dr. Palao states:  

This is written for [the veteran] who has 
been my patient since March of 1990. He 
has had recurrent chronic ulceration in 
the left lower extremity which he has had 
since 1963.  He attributes his problems 
with his lower extremity to an incident 
in Korea in 1958 when he had severely 
injured his right lower extremity with a 
wire resulting in infection, multiple 
ulcerations, swelling.  These lesions 
were extremely slow to heal and were 
recurrent.  He later began to have 
problems with his left lower extremity 
which have been intermittently healing 
and breaking down.  At present, he is 
scheduled for surgery for pedicale flap 
coverage of the ulcer.

Whether the present problems he has with 
the left lower extremity is related to 
his incident in Korea is difficult to 
determine.  However, if he had deep 
venous thrombosis or phlebitis in both 
extremities as result of his infections 
at that time the setting for recurrent 
stasis ulceration would have been set.

The Board notes that two other letters from Dr. Palao, also 
dated June 10, 1998, contain essentially the same assertions 
as the letter quoted above.  

A VA examination report, dated in September 2001, shows that 
the examiner stated that he had reviewed the veteran's C-file 
and the Board's February 2001 remand.  He provided a summary 
of the veteran's contentions as well as his medical history.  
The examiner stated:

It certainly seems likely that he had 
underlying venous insufficiency in both 
legs, leading to the ulceration and 
recurrence in the right leg and then the 
subsequent problem with the left leg.  It 
would be difficult to state whether it 
was the right leg injury per se that was 
responsible for the problem in the left 
leg, although it would seem that the 
underlying problem of venous 
insufficiency caused problems with both 
legs.  As an additional note, he stated 
that his medical records were burned.  
His description of his treatment and the 
events that occurred at that time are 
found entirely reasonably [sic].  He does 
have scarring of the right leg resulting 
from the ulceration infection while he 
was in the service.

The impression was bilateral venous insufficiency of the legs 
status post left below-knee amputation.  

In September 2001, the RO requested an additional opinion 
from the VA examiner who had authored the September 2001 VA 
examination report.  Specifically, the RO noted that the 
veteran's separation examination report did not show that he 
had any right leg ulcerations or scars.  The RO requested the 
examiner to provide a medical rationale for associating 
current objective evidence of right leg scarring to the event 
alleged to have occurred in service.  The RO further noted 
that there was 

evidence of a left leg injury in 1963 (four years after 
separation from service), and that subsequently dated reports 
gave a history of left leg ulcers dating back to about 1971.  
Given the foregoing, the RO requested that the examiner 
provide a rationale for linking current venous insufficiency 
of the lower extremities to his service.  

In an addendum, dated in October 2001, the VA examiner 
stated:

The veteran states he had an injury to 
his right lower extremity in 1958.  There 
is no medical evidence in the C-file 
verifying that the injury occurred or 
that he received medical treatment for 
such a severe injury.  

Please refer to the statement made by Dr. 
Manuel C. Palao in the letter dated June 
10, 1998. 'Whether the present problems 
he has with his left lower extremity is 
related to the injury in Korea is 
difficult to determine.  However, if he 
had a deep venous thrombosis or phlebitis 
in BOTH extremities as result of 
infections at that time the setting for 
recurrent stasis ulceration would have 
been set.' (emphasis in original).

Even if the veteran had experienced an 
injury to the right lower extremity, it 
is not likely this injury caused stasis 
ulceration to the left lower extremity.
  
The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between any current 
venous stasis disease with left leg ulceration and the 
veteran's service.  The veteran's separation examination 
report, dated in January 1959, does not show complaints, 
treatment or a diagnosis involving venous stasis disease with 
left leg ulceration.  The Board further notes that although 
the veteran argues that he sustained a right leg injury 
during service which caused his 

left leg symptoms, service connection is not currently in 
effect for a right leg disorder, and his separation 
examination report makes no mention of complaints, treatment 
or a diagnosis involving a right leg injury or disorder.  In 
reviewing the report of this examination, it appears that a 
thorough examination was conducted.  Scarring was reported 
along with pes planus which would suggest that the 
examination was more than cursory in nature; therefore, this 
report does have significant evidentiary value.  Based on the 
foregoing, the Board finds that venous stasis disease with 
left leg ulceration is not shown during service.  See 
38 C.F.R. § 3.303.  

With regard to the post-service evidence, the first medical 
evidence of the claimed condition is found in an ABH record 
dated in November 1962.  This evidence therefore comes about 
three years after separation from service.  This length of 
time without treatment weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no record of treatment for the claimed condition between 
1962 and 1970, at which time the ABH records indicate that he 
sustained a left leg injury.  Specifically, ABH records 
indicate that he sustained a left leg injury in 1969.  The 
medical evidence shows that he did not receive ongoing 
treatment for his left leg symptoms until after the 1969 
injury.  See also ABH reports, dated in April and May of 1971 
(stating that his left leg ulcer was due to a two year-old 
trauma).  To the extent that Dr. Palao's letters are evidence 
of a nexus between the claimed disability and the veteran's 
service, they appear to be based at least in part upon the 
veteran's oral history, ("He attributes his problems with 
his lower extremity to an incident in Korea in 1958 when he 
had severely injured his right lower extremity with a wire 
resulting in infection, multiple ulcerations, swelling.") 
(emphasis added).  None of his letters explain the fact that 
the veteran's January 1959 separation examination report does 
not show complaints, treatment or a diagnosis involving 
either leg, nor do any of his letters mention the veteran's 
1969 left leg injury as noted in the ABH reports.  The 
probative value of his opinion is further reduced by the fact 
that it does not appear to have been based on a review of the 
C-file.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 

Vet. App. 177, 180 (1993).  His opinion also appears to be 
highly speculative in nature, as evidenced by his statements, 
"Whether the present problems he has with the left lower 
extremity is related to his incident in Korea is difficult to 
determine.  However, if he had deep venous thrombosis or 
phlebitis in both extremities as result of his infections at 
that time the setting for recurrent stasis ulceration would 
have been set." (emphasis added).  Similarly, the September 
2001 VA examination report appears to have been based on 
assumptions which were unsupported by veteran's separation 
examination report or other medical evidence, and the RO 
therefore requested a supplemental opinion from the examiner.  
In the addendum, the examiner explained that even if the 
veteran had experienced an injury to the right lower 
extremity, it is not likely this injury caused stasis 
ulceration to the left lower extremity.  The Board is 
satisfied that when the examination report and addendum are 
read in conjunction with each other, they indicate that the 
examiner determined that the veteran's venous stasis disease 
with left leg ulceration are not related to his service.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for venous stasis disease with left leg 
ulceration is not warranted.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has venous 
stasis disease with left leg ulceration that should be 
service connected.  His statements are not competent evidence 
of a diagnosis, nor are they competent evidence of a nexus 
between the claimed condition and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for venous stasis disease with left leg 
ulceration must be denied.  


ORDER

Service connection for venous stasis disease with left leg 
ulceration is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

